Citation Nr: 9909203	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-08 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Charles F. Mills, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which, in pertinent part, denied entitlement 
to service connection for PTSD.

A hearing was held before a Member of the Board sitting in 
North Little Rock, Arkansas, in July 1997.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.

In January 1998, the Board remanded this issue to the RO for 
further developments.  The requested developments have been 
accomplished and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The current evidence of record shows that the veteran did 
not engage in combat during his tour of duty in Vietnam.

3.  The service records and other evidence of record fail to 
corroborate the veteran's testimony as to in-service 
stressors.

4.  There is no credible supporting evidence that the alleged 
in-service stressors actually occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  The veteran noted that the RO found that the 
claim was not well grounded.  However, it appears that only 
the most recent supplemental statement of the case raised the 
issue of well groundedness.  From the initial rating decision 
in July 1994 on, it appears to the Board that the RO has 
always denied the claim on the merits.  Regardless of the 
current posture of the case at the RO, the Board has found 
the claim to be well grounded and will be decided on the 
merits.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires: (1) a current, clear 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. 
App. 128, 130 (1997).  With respect to the first element, "a 
clear (that is, unequivocal) PTSD diagnosis by a mental-
health professional must be presumed . . . to have been made 
in accordance with the applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen, 10 Vet. App. at 139.  Moreover, "under 
the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of predisposition toward development of 
that condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1998).  It has been held that "[w]here it 
is determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.304(d), (f) (1998); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998).  However, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a psychiatric 
disability.  The separation examination report dated in 
December 1965 indicates a normal psychiatric evaluation.  In 
addition, there is no indication of any inservice history of 
psychiatric disability.

With respect to the first element of the Cohen test, that is, 
a current, clear medical diagnosis of PTSD, the Board notes 
that in an April 1989 VA neuropsychiatric examination report, 
the veteran reported that he was with the engineers in 
Vietnam and was attached to the Special Forces.  The examiner 
noted that the veteran did not have any trouble discussing 
his Vietnam experiences and talking about it helped get it 
off his mind.  He was noted to have "lots of problems," 
including trouble sleeping at night, recollection of things 
past, and his wife reported that he was temperish, but he had 
not been under psychiatric care.  He also had high blood 
pressure, trouble with his bowels, kidney problems, and a 
knot in his arm.  He had a number of somatic complaints and 
was undergoing a check up for cardiac disease.  He reported 
no problems in his interpersonal relationships although 
admitted that he was prone to get in a down mood.   The 
examiner noted that the veteran did not have symptoms of PTSD 
and diagnosed an adjustment reaction with depressed mood and 
symptoms of increased irritability without other indicators 
of psychiatric disease.

In June 1992, the veteran filed a claim for service 
connection for PTSD and maintained that he saw friends 
killed, witnessed soldiers stepping on land mines, helped 
eliminate villages, and saw children killed.  He contended 
that he began having mental problems in service and had 
trouble sleeping, bad dreams, and flashbacks for many years 
to the point that he could not function most of the time.  In 
a VA examination report dated in August 1992, he reported a 
history of diabetes, genitourinary trouble, hypertension, and 
kidney stones.  He indicated that he could not keep his mind 
focused on things, could not sleep at night, had flashbacks, 
and thought about things that happened in Vietnam.  He 
reflected that he had been bothered with these problems since 
service but had gotten worse over the past eight to nine 
years.  He revealed that he was in the combat engineers and 
was attached to the Special Forces in Vietnam.  He referred 
to being on patrols and being under a lot of fire.  He could 
talk about Vietnam but it was not pleasant, he sometimes felt 
as if he were reliving it all over again, he got somewhat 
preoccupied by it, and could not watch Vietnam movies without 
it bothering him.  He was also depressed about his medical 
problems.  

On mental status examination, the veteran appeared to be in a 
depressed mood, somewhat irritable but indicated that he got 
along well with others.  He was despondent about his various 
physical problems and seemed preoccupied by his Vietnam 
experiences.  This contributed to his depression and his 
depression contributed to his recurrent thoughts of Vietnam.  
The examiner concluded that the veteran had sufficient 
symptoms to be defined as PTSD, although they were not 
present at his prior examination in 1989.  The final 
diagnosis was PTSD with depression and tendency to 
irritability.

In a September 1995 personal hearing, the veteran asserted 
that he was a combat veteran and that the provisions of 
38 U.S.C.A. § 1154 should apply with respect to lay evidence 
in support of his claim for combat experiences.  He offered 
that his Vietnam Service Medal was awarded for combat in 
Vietnam.  He further testified that he was attached to the 
5th Special Forces Camp in Dong Xoai and came under fire at 
night, dug trenches for dead bodies, was exposed to small 
arms and mortar fire on a regular basis, killed women and 
child in a small village, volunteered for search and patrol 
missions, and laid mine fields.  He related that he received 
combat pay and hazardous duty pay.  He reported difficulty 
sleeping and flashbacks.  Medications included Klonopin and 
Sertralyene and he had been under care since 1987.  

At a hearing before the undersigned Member of the Board in 
July 1997, the veteran testified that he could not remember 
exactly how long after service he first sought psychiatric 
care, suggesting as soon as one or two years afterwards, but 
thought he saw a doctor in 1987.  He was satisfied with the 
presentation of the stressors in the record but his attorney 
noted that he did not think that the benefit of the doubt 
rule had been adequately applied.  The veteran further 
indicated that he was part of a strike force, stood guard, 
pulled patrol for search and destroy missions, and took 
mortar rounds and small weapons fire.  

Upon remand from the Board, the veteran underwent VA 
psychiatric and psychological examinations.  In the 
psychological examination report dated in June 1998, he 
reported several service stressors, including bulldozing 
bodies, mortar fire, search and destroy missions with the 
Special Forces, shooting up a small village and killing women 
and children, and a booby trapped water supply with a dead 
body in it.  He reported flashbacks, and had attacked his 
wife in August 1993.  He had been married 32 years and he was 
thankful that she had remained with him throughout all the 
trauma.  There was apparently no psychological testing or 
examination, but the final diagnosis was PTSD, chronic, 
severe.

In the VA psychiatric examination report dated in June 1998, 
the veteran related that he was not doing very well and was 
having a lot of flashbacks and nightmares.  He described 
several incidents in-service including firing into a village 
and killing women and children, patrols with the Special 
Forces, and bulldozing dead bodies.  He had not worked in 
three years due to physical problems.  After a mental status 
examination, the examiner diagnosed PTSD, chronic.  The 
examiner further commented that he could not reconcile the 
veteran's earlier diagnosis of adjustment disorder with the 
current diagnosis of PTSD but the veteran had reported few 
PTSD symptoms at the time of the earlier examination.  He 
concluded that the veteran had serious symptoms and a serious 
impairment in social functioning as a result of PTSD.

As noted above, both the August 1992 and the June 1998 VA 
examination reports identified a diagnosis of PTSD.  Although 
the most recent examiner was unable to reconcile the conflict 
between diagnoses, for purposes of this decision, the Board 
recognizes the diagnosis of PTSD and finds that the first 
element of the Cohen test has been satisfied.  The veteran 
has maintained that if a medical examiner found that his 
account of his experiences in Vietnam created a causal 
connection to the diagnosis of PTSD, the experiences were 
presumed.  However, the presumption applies only to the 
adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen, 10 Vet. App. at 139.  It does not, 
however, end the inquiry; actual verification of the 
experiences is still required.

Analysis of the second element of the Cohen test, that is, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, turns on the question of whether 
the veteran "engaged in combat with the enemy."  If he is 
found to have engaged in combat with the enemy and his 
stressors are related to that combat, his lay testimony alone 
is conclusive evidence of actual occurrence, provided his 
testimony is credible and consistent with combat service.  On 
the other hand, if the claimed stressors are not combat 
related, his testimony alone is insufficient and must be 
corroborated by credible supporting evidence.  In this case, 
the veteran's claimed stressors include seeing friends and 
civilians killed, witnessing soldiers stepping on land mines, 
eliminating villages, bulldozing common graves, a dead body 
floating in a water supply, and mortar rounds. 

First, the Board notes that the service records do not 
support a finding that the veteran engaged in combat with the 
enemy.  Specifically, his military occupational specialty 
(MOS) was carpenter and he was assigned to Company B of the 
864th Engineering Battalion (Construction).  He was not 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation as conclusive evidence of engagement 
in combat.  See 38 C.F.R. § 3.304(f).  Nonetheless, he has 
vigorously maintained that he is entitled to the presumption 
of combat engagement.  In support, he has submitted a 
Certificate of Achievement, highlighted his Vietnam Service 
Medal award, and offered sworn testimony and various written 
statements describing certain incidents of alleged combat.

With respect to the Certificate of Achievement, which was 
awarded in recognition of meritorious performance of duty for 
the period of June 1965 to September 1965, the Board notes 
that the Certificate of Achievement was a meritorious award 
for the performance of duty in the veteran's primary MOS 
(carpentry).  It was noted that this award was for 
performance and does not indicate combat duty.  See June 1995 
letter from U.S. Army and Joint Services Environmental 
Support Group (ESG).  Therefore, the veteran is not entitled 
to a presumption of combat with the enemy based on this 
document.

Next, the veteran has noted that his Vietnam Service Medal is 
evidence of combat with the enemy because it is awarded for 
"combat service in Vietnam."  His representative has 
maintained that the award of a Bronze Service Star is not a 
condition precedent to proof of actual participation in 
combat.  He further suggested that the Department of Veterans 
Affairs should have assisted the veteran in attempting to 
obtain a Bronze Star so that "none of this would have been 
necessary."  It is asserted, apparently, that such Bronze 
Star would suggest Combat Activity.  However, the Vietnam 
Service Medal was awarded to all participants who served in 
the Theater of Operations during the time of the conflict.  
It is not meant to indicate individual participation in 
combat with the enemy and is not listed in the regulation.  
Therefore, there is simply no basis to draw a connection 
between the award of a Vietnam Service Medal and "combat" 
for purposes of the regulation.  See 38 C.F.R. § 3.304.

Moreover, the veteran has offered his sworn testimony and 
written representations (including photographs submitted to 
the RO) that he was engaged in combat with the enemy.  
However, as noted above, mere contentions of the veteran, no 
matter how well meaning, are not sufficient to establish 
engagement in combat with the enemy and must be corroborated 
by credible supporting evidence.  Finally, the Board notes 
that he has indicated his exposure to combat during his 
service in Vietnam, including being involved in sweeps and 
patrols.  However, the mere presence in a combat situation or 
indirect experiences of an individual is not sufficient to 
show that he was engaged in combat with the enemy.  See Wood, 
1 Vet. App. at 193.  The Board notes that the veteran was 
assigned to duties in Dong Xoai for a period of time and 
returned to his unit in September 1965; however, there is no 
evidence that the unit was engaged in combat at the time of 
his duty there.  Thus, the service medical records and other 
service records do not support a finding that he was engaged 
in actual combat.  

The veteran further takes exception to the RO's 
characterization the claim must be denied because the veteran 
cannot furnish specific information that will identify 
stressful events in Vietnam as a misinterpretation of the 
law.  However, under the standards set out in Cohen, that is 
the law.  Certainly the veteran has not been asked to verify 
the information himself, rather, he has been asked on several 
occasions to provide as much information as possible so that 
an attempt could be made to confirm his assertions.  To that 
end, the RO has made several attempts to verify the stressors 
identified by the veteran but without success.  Because he 
was not engaged in combat with the enemy, his testimony alone 
is, in fact, not sufficient.  

Since the evidence does not reflect that the veteran was 
engaged in combat with the enemy, corroborating supporting 
evidence is needed to verify the claimed stressors.  In that 
regard, the Board notes that multiple attempts to locate 
supporting documentation have been unsuccessful.  Initially, 
records from the 18th Engineer Brigade, 35th Engineer Group 
(Construction), 864th Engineer Battalion (Construction), for 
the period of September 1965 to December 1965 were sought in 
an attempt to verify stressors.  The ESG report dated in 
April 1994 suggested that 18th Engineer Brigade did not 
become operational until September 1965 and assumed control 
of the 35th Engineer Group (Construction) and all attached 
units, including the 864th Engineer Battalion (Construction).  
However, a Lessons Learned/Quarterly Command Report dated in 
October 1965, toward the end of the veteran's seven-month 
tour in Vietnam, showed that the 864th had been involved in 
building a Special Forces Camp in Dong Xoai, which had been 
completed in September 1965, and POL Facilities in Cam Ranh 
Bay, also completed in September 1965.  The report goes on to 
indicate that the critical problem facing the unit was lack 
of required construction materials and delivery issues.  The 
report also described several other construction projects and 
related issues, but made no reference to enemy engagement or 
to combat casualties.

On remand, an attempt was made to associate records from the 
1st Logistical Command for the period May 1965 to September 
1965.  Morning Reports from the 864th Engineer Battalion 
(Construction) associated with the claims file in October 
1998 showed an administrative correction on the dates of the 
veteran's service record, showed that the veteran received a 
promotion, and noted temporary assignment to duty at Dong 
Xoai, with the veteran returning to his unit on September 16, 
1965.  However, the Morning Reports do not indicate any 
casualties or wounded during those times.  

In addition and apparent confirmation of the above, the 
appellant's personnel records do not indicate that he was 
credited in having taken part in any Campaigns while in 
Vietnam.

Further, the Board has considered the veteran's statements 
that he has continually suffered from symptoms of PTSD since 
separation from service in 1965. Although the veteran's 
statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran lacks the medical expertise to offer an opinion 
as to the causation of any current disability.  Id.  In the 
absence of competent, credible evidence of causation, service 
connection is not warranted for PTSD.  Similarly, the Board 
has considered the statements of the veteran's wife, which 
assert, in essence, that the veteran has exhibited signs of a 
psychiatric disability or PTSD since service.  The 
statements, however, do not provide a basis for relating PTSD 
to service nor are they competent to make that medical 
connection.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Although the Board need not reach the issue of medical nexus 
because there is no verification of stressors, the Board will 
address the nexus issue raised by the veteran's attorney in 
the most recent written submission as a matter of 
clarification.  Specifically, the attorney maintains that the 
January 1998 BVA remand instructions were not followed 
because the examining psychologist did not make a finding 
with respect to a nexus between active duty service and PTSD, 
through no fault of the veteran.  He maintains that, had she 
been asked, the examining psychologist would have undoubtedly 
found that the events described by the veteran were the cause 
of his PTSD.  However, as provided in Cohen, the issue is not 
simply whether the examiner establishes a medical nexus.  
Once a diagnosis of PTSD has been made (the first element of 
Cohen), the next step is to verify the stressors.  Because 
this veteran was found not to have been engaged in combat, 
his unsubstantiated statements were insufficient to verify 
stressors and corroborating evidence was necessary.  As there 
was no corroborating evidence of the stressors, there was no 
need to reach the issue of medical nexus.  

Finally, the veteran has asserted that the provisions of 
38 U.S.C.A. § 1154, allowing combat veterans to use lay 
evidence to establish service incurrence, apply in this 
instance.  However, there is no evidence that the veteran 
engaged in actual combat with the enemy.  Neither photographs 
provided to the RO purporting to show the veteran at Dong 
Xoai, the Certificate of Achievement, nor the Vietnam Service 
Medal show that the veteran was engaged in combat.  As noted 
above, the Certificate was given for performance, not combat, 
service personnel records confirm that the veteran was 
detailed to Dong Xoai but do not show enemy action there at 
the time, and the Vietnam Service Medal was given to all 
soldiers in the theater of operation; but none support a 
finding of engagement in combat with the enemy.

In sum, based on the evidence of record, there is no 
corroborating evidence in the service medical or personnel 
records showing that the veteran was engaged with the enemy 
during combat.  In this case, the only evidence of in-service 
stressors is contained in the veteran's own uncorroborated 
statements.  The Board finds, in the instant case, that the 
evidence has failed to show that he engaged in combat during 
his service in Vietnam.  Furthermore, the Board finds that 
there is no corroborating evidence to support his lay 
statements as to his claimed in-service stressors.  Thus, the 
Board concludes that there is no credible supporting evidence 
that the claimed in-service stressors actually occurred.  

As noted above, service connection for PTSD requires three 
elements:  (1) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Even when the 
medical evidence of record establishes the first element of 
the claim (a clear, unequivocal diagnosis of PTSD), the 
service medical records fail to establish the second element 
of the claim (verified in-service stressor).  Thus, there is 
no need for the Board to reach the third element of a claim 
for PTSD (causal nexus).


ORDER

Entitlement to service connection for PTSD is denied.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 
- 13 -


- 12 -


